Citation Nr: 1039184	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-23 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
service-connected bilateral sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from February 1978 to 
January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In his December 2006 Notice of Disagreement, the Veteran stated 
that his hearing loss makes him more depressed.  The Board also 
notes that evidence in the claims file indicates that the Veteran 
was hospitalized at a VA medical facility in October 1990 for 
major depression with suicidal ideation and that, at the October 
2006 Audiology consultation, he became slightly agitated during 
the counseling session and stated that he was suicidal.  
The issue of entitlement to service connection for depression as 
secondary to service-connected bilateral sensorineural hearing 
loss has, therefore, been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The current appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.


REMAND

The Board finds that remand is necessary for additional 
development of the Veteran's claim.  

VA treatment records relating to the Veteran's hearing loss from 
October and December 2006 are associated with the claims file.  
He underwent an Audiology consult in October 2006 at which time 
he reported having longstanding left ear otalgia and pressure in 
addition to bilateral hearing loss and tinnitus.  Tympanogram of 
the left ear was flat.  Because of the Veteran's complaints of 
otalgia/aural pressure in the left ear and the flat tympanogram 
of the left ear, a consult with Otolaryngology was obtained in 
December 2006 for clearance for hearing aids.  A history of 
Eustachian tube dysfunction on the left was noted, but the 
Veteran's tympanic membranes were clear on examination.  Thus, he 
was cleared for hearing aids.  However, no additional VA 
treatment records are in the claims file to show whether the 
Veteran obtained hearing aids or had any additional treatment for 
his bilateral hearing loss or Eustachian tube dysfunction 
thereafter.  Thus, on remand, the Veteran's VA treatment records 
subsequent to December 2006 should be obtained.

In addition, the Board notes that the Veteran has not been given 
a VA audiological examination, but rather his hearing loss was 
evaluated based upon the audiometric testing conducted during the 
October 2006 Audiology consultation.  Although the Audiology 
consultation note is quite detailed, the Board finds that remand 
for a VA audiological examination is needed as there may be 
information that was not obtained at the Audiology consultation 
that would normally be obtained on VA examination, such as the 
effects the Veteran's hearing loss has on his daily life.  

Furthermore, although the audiologist conducting the October 2006 
Audiology consultation noted that the Veteran had otalgia/aural 
fullness and a flat tympanogram in the left ear, the audiologist 
did not provide an opinion as to whether this is related to the 
Veteran's service-connected bilateral hearing loss or may 
otherwise be related to his military service.  The Veteran has 
complained that this is part of his hearing loss disability.  
Thus, a medical opinion is needed to determine if the Veteran's 
complaints are symptoms of his service-connected bilateral 
sensorineural hearing loss or are due to a separate and distinct 
ear disorder(s) and, if so, whether it is related to service or 
is secondary to the service-connected bilateral sensorineural 
hearing loss.  

In addition, the Board notes that the October 2006 audiologist 
commented that the Veteran's speech discrimination scores may not 
be reliable as the Veteran was slightly uncooperative during the 
evaluation.  Finally, it has been four years since the last 
audiometric testing was conducted.  Despite the passage of time, 
the Board is not required to obtain a new VA examination without 
evidence of a worsening in severity of the Veteran's bilateral 
hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Nevertheless, the Veteran was never given a VA 
examination in the present case.

Thus, on remand, the Veteran should be scheduled for a VA 
audiological examination to evaluate the current severity of his 
service-connected bilateral sensorineural hearing loss.  The 
Veteran is hereby advised that he must fully cooperate with the 
examination process.  His failure to do so could have a negative 
impact on the outcome of his claim.  In addition, the examiner 
should determine whether any noted otalgia, aural fullness and 
problems with the left tympanic membrane are symptoms of the 
Veteran's bilateral sensorineural hearing loss, are secondary to 
his service-connected bilateral sensorineural hearing loss, or 
represent a separate and distinct disability that is otherwise 
related to the Veteran's military service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, and associate with the claims 
folder, the Veteran's medical records from the 
VA Medical Center in Detroit, Michigan, for 
treatment for complaints related to his 
bilateral hearing loss and/or other ear-related 
problems from January 2007 to the present.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility should provide a 
negative response if records are not available.

2.  After all additional available evidence has 
been obtained, schedule the Veteran for a VA 
audiological examination.  The claims file must 
be provided to and reviewed by the examiner, who 
must indicate in his/her report that said review 
has been accomplished.

The examination should be conducted by a VA 
audiologist for the purpose of ascertaining the 
current severity of the Veteran's service-
connected bilateral sensorineural hearing loss.  
The examiner should perform a complete 
audiological evaluation.  The examiner should 
elicit information from the Veteran as to the 
effect that his hearing loss has on his 
activities of daily living, including work and 
social activities.  If speech discrimination 
testing is inappropriate or unreliable, the 
examiner should indicate the reason for which 
such was not performed. 

In addition, the examiner should provide an 
opinion (or obtain an opinion from an 
otolaryngologist) as to whether the Veteran has 
any disorders of the ears separate and distinct 
from his service-connected bilateral 
sensorineural hearing loss and tinnitus (e.g., 
prior evaluations showed otalgia, aural fullness 
and flat tympanogram on the left) or whether his 
complaints are symptoms of his service-connected 
bilateral sensorineural hearing loss.  If the 
Veteran complaints are due to a separate and 
distinct disorder of the ear, the examiner 
should provide an opinion whether it is at least 
as likely as not (i.e., at least a 50 percent 
probability) that any identified ear disorder is 
either (1) related to any injury or disease 
incurred in service or (2) is proximately due 
to, the result of, or aggravated by his service-
connected bilateral sensorineural hearing loss.  
A complete rationale should be provided for all 
opinions rendered, including if the examiner is 
unable to render an opinion without resorting to 
speculation.  

3.  After ensuring that all necessary 
development has been accomplished (including 
that the VA examination report is complete), the 
Veteran's claim for an increased rating greater 
than 30 percent for his service-connected 
bilateral sensorineural hearing loss should be 
readjudicated.  If such action does not resolve 
the claim, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, the 
claim should be returned to this Board for 
further appellate review, if in order.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

